IN THE COURT OF APPEALS OF NORTH CAROLINA

                                         2022-NCCOA-491

                                          No. COA21-589

                                        Filed 19 July 2022

     Vance County, No. 19 CVS 385

     BECKY I. MATTHEWS, ADMINISTRATOR CTA OF THE ESTATE OF ANNA
     BURWELL HEADLEY, Decedent, and LINDA M. PERRY, et al., PLAINTIFFS,

                    v.

     ERNEST EARL FIELDS, AND VANESSA FIELDS, AND DENISE JONES, AND
     HER SPOUSE IF ANY, DEFENDANTS.


           Appeal by Defendants Ernest Earl Fields and Vanessa Fields from order

     entered 16 July 2021 by Judge Cindy King Sturges in Vance County Superior Court.

     Heard in the Court of Appeals 6 April 2022.


           Stam Law Firm, PLLC, by R. Daniel Gibson, for Plaintiffs-Appellees.

           The Law Offices of Ajulo E. Othow, PLLC, by Ajulo E. Othow, for Defendants-
           Appellants.


           COLLINS, Judge.


¶1         Defendants Ernest Earl Fields and his wife, Vanessa Fields, appeal the trial

     court’s order granting declaratory judgment to Plaintiff Becky I. Matthews,

     administrator of the Estate of Anna Burwell Headley, deceased (“Estate”).1 The trial



           1   Defendant Denise Jones, and her unnamed spouse, if any, are not parties to this
     appeal.
                                       MATTHEWS V. FIELDS

                                              2022-NCCOA-491

                                             Opinion of the Court



     court’s order declares that the Estate is the sole owner of property located at 200

     Perkinson Street in Kitrell, North Carolina, and orders the Fields to vacate the

     Property. We reverse.

                                        I.      Background

¶2          Ms. Headley appointed Denise Jones as her attorney-in-fact by document

     signed and recorded with the Vance County Register of Deeds on 16 February 2002.

     With the power of attorney, Jones was authorized to, among other things, “sell and

     convey real estate, and to lease, encumber, or exchange real estate; . . . [and] to accept

     payment . . . .” Jones, as Ms. Headley’s power of attorney, and Ernest Fields duly

     executed a “Property Rental Agreement” and an “Offer to Purchase and Contract” on

     15 January 2014 concerning property owned by Ms. Headley at 20 Perkinson Street2

     in Kitrell, North Carolina. The Property Rental Agreement designates Jones as the

     Landlord and the Fields as the Tenants of the property and further provides, in

     pertinent part:

                   3. PERIOD OF LEASE:
                       3.1 The initial period of the lease shall start on the 1st
                       day of February in the year 2014
                       3.2 Tenant shall lease the property with the right to
                       purchase.   See Offer to Purchase and Contract


            2 The original “Property Rental Agreement” and “Offer to Purchase and Contract”
     state the address of the property at issue is “20 Perkinson Street.” At some point after the
     documents were executed, Vance County legally changed that address to “200 Perkinson
     Street.”
                                      MATTHEWS V. FIELDS

                                         2022-NCCOA-491

                                        Opinion of the Court



                      Agreement hereto attached.
                      ....
                   4. RENTAL:
                      4.1 The monthly rental for the premises for the initial
                      period is an amount of $450.00 (Four hundred-Fifty
                      dollars).
                      4.2 Rental shall be paid monthly in advance on or before
                      the first day of the month, at the following address: 1345
                      N Chavis Rd, Kittrell NC 27544
                      4.3 All monthly rents shall be credited to the purchase
                      price of $50,000 at the time of closing. This shall be
                      reflected in the purchase agreement
                      ....
                      4.6 Eviction can occur when the Landlord determines
                      that Tenant(s) can no longer meet his/her obligations.
                   5. ADDITIONAL PAYMENTS BY TENANT:
                      5.1 The Tenant shall from the date of commencement of
                      this Agreement promptly pay for all expenses incurred
                      by means of electricity and sanitary fees, rubbish
                      disposal and all charges arising out of any telephone or
                      other service installed on the Premises.

     The Property Rental Agreement also contains various other provisions addressing,

     among other things, additional Tenant obligations, Landlord obligations, waiver, and

     limitation of liability.

¶3          The referenced Offer to Purchase and Contract is completed on a standard real

     estate form. Jones is listed as the Seller and Ernest Fields is listed as the Buyer of

     property located at 20 Perkinson Street. The Purchase Price of $50,000 is to be paid

     “in cash at Settlement” and the Settlement Date is “To Be Decided.”
                                     MATTHEWS V. FIELDS

                                       2022-NCCOA-491

                                      Opinion of the Court



¶4         Under Section 15. OTHER PROVISIONS AND CONDITIONS, an “x” is placed

     next to “OTHER: Residential Rental Agreement, all rents shall be credited toward

     the purchase price on the settlement date[.]” Section 18. PARTIES indicates, “This

     Contract shall be binding upon and shall inure to the benefit of Buyer and Seller and

     their respective heirs, successors, and assigns.” The document also contains various

     other provisions. Neither the Property Rental Agreement nor The Offer to Purchase

     and Contract was recorded.

¶5         Ms. Headley died in December 2014. The North Carolina Department of

     Medicaid Recovery filed a claim with the Vance County Clerk of Superior Court on or

     about 16 May 2015, requesting the appointment of an administrator in the Estate

     because there was a Medicaid lien against the Estate in the amount of $9,170.62.

     Becky Matthews was appointed administrator of the Estate. Matthews and Linda

     M. Perry, Ms. Headley’s cousin or niece and purported heir to the Estate, filed a

     verified complaint against Jones and the Fields on 24 April 2019.

¶6         The complaint alleged, in part, the following: The Fields had paid $14,850 in

     rent to Jones from 1 February 2014 to October 2017, but had not paid rent to Jones

     or the Estate since October 2017. The Fields told Matthews that after October 2017,

     the Fields had paid rent into an escrow account, which should contain $8,550 as of 1

     April 2019. The Fields had not provided Matthews with information about the

     account. Matthews and Perry had “made demand in writing to the . . . Fields, by and
                                       MATTHEWS V. FIELDS

                                          2022-NCCOA-491

                                         Opinion of the Court



     through their attorney, that they vacate the property immediately” but the Fields

     “have refused to vacate the house when requested.” The Fields indicated to Matthews

     that they believed that “pursuant to the ‘alleged’ rental agreement and option to

     purchase contract . . . they ‘own’ the house,” but Matthews and Perry “believe and so

     allege that the . . . Fields never intended to purchase the house from the [E]state[.]”

     Matthews and Perry asserted claims for breach of contract and conspiracy to commit

     fraud and conversion, and sought to recover possession of the property.

¶7          The Fields filed an answer on 24 June 2019.3 On 3 February 2021, Matthews

     filed a Motion for Declaratory Judgment and Order to Vacate the Residence as to the

     Fields. In her motion, Matthews alleged, in part: At some time prior to May 2020,

     Matthews attempted to evict the Fields from the property. At the eviction hearing,

     the Fields’ attorney presented the Property Rental Agreement and Offer to Purchase

     and Contract to the magistrate and argued the Fields could not be evicted as they

     owned the property. In May 2020, the Fields indicated they would buy the property

     if they were given credit for all payments made. Matthews “searched the Vance

     County Register of Deeds offices and found the documents . . . from [Ms.] Headley has




            3Jones did not answer Plaintiffs’ complaint. The Vance County Clerk of Court granted
     entry of default against Jones. On 3 February 2021, Matthews filed a Motion for Default
     Judgment against Jones, seeking to collect $25,200 in payments the Fields had allegedly paid
     to Jones. The trial court granted Matthews’ Motion for Default Judgment against Jones on
     8 March 2021 for $25,200.
                                         MATTHEWS V. FIELDS

                                            2022-NCCOA-491

                                           Opinion of the Court



     not been recorded . . . and therefore is not enforceable.” Matthews informed the Fields

     that that they “are ‘hold over tenants’ and they have been given the required notice

     that they breached the terms of the Lease” and must vacate the property. Matthews

     sought to recover certain rents paid by the Fields. Further, Matthews moved the

     court to clear title to 200 Perkinson Street and order the Fields to vacate the property.

¶8          Matthews’ declaratory judgment motion came on for hearing on 19 April 2021.

     The Fields were not present. The trial court entered a Declaratory Judgment and

     Order on 28 April 2021.4 The Fields filed a motion to set aside that order because

     they had not received notice of the 19 April 2021 hearing. The trial court granted the

     Fields’ motion. Matthews’ declaratory judgment motion again came on for rehearing

     on 12 July 2021. After hearing arguments of counsel and reviewing the court file, the

     trial court entered an Order on 16 July 2021 that is substantially identical to the 28

     April 2021 Declaratory Judgment and Order, as amended by the 6 May 2021 order,

     that was set aside. The trial court found, in relevant part, as follows:

                   2. The real property involved in this action is located in
                   Vance County, NC, at 200 Perkinson Street, Kitrell, NC.5

                   3. This real property was owned by Anna B. Headley, who


            4  The trial court entered an Amended Declaratory Judgment and Order on 6 May
     2021, correcting the street address of the property.
             5 The Order indicates in a footnote, “1 The original ‘Offer to Purchase’ contract states

     the address of the property at issue is ‘20 Perkinson Street.’ At some point after that
     document was executed, Vance County legally changed that address to ‘200 Perkinson
     Street.’”
                  MATTHEWS V. FIELDS

                     2022-NCCOA-491

                    Opinion of the Court



died on 18 December 2014.

4. On or about 16 May 2015, the Department of Medicaid
Recovery filed a claim with the Vance County Clerk of
Superior Court, requesting the appointment of an
administrator in the Headley estate since there was a
Medicaid Lien in the amount of $9,170.62 against the
estate.

5. Plaintiff Becky I. Matthews (hereinafter Plaintiff
Matthews) became the duly appointed Administrator of the
Estate of Anna Burwell Headley by the Vance County
Clerk of Superior Court on 22 August 2017.

6. Plaintiff Matthews learned that prior to decedent’s
death, decedent owned property located at 200 Perkinson
Street in Kittrell, NC.

7. Defendant Jones was “Power of Attorney” for decedent.

8. Prior to decedent’s death, Defendant Jones executed an
“Offer to Purchase” contract with Defendant Ernest Fields
and Defendant Vanessa Fields (hereinafter Defendants
Fields) for the real property and residence owned by
decedent located at 200 Perkinson Street, Kittrell, NC.

9. Plaintiff Matthews searched the records of the Vance
County Register of Deeds offices and learned the “Offer to
Purchase” contract between Defendant Jones and
Defendants Fields was not recorded as required by the
provisions of N.C.G.S. § 47G-2(d).

10. Under the terms of the “Offer to Purchase” lease,
Defendants Fields were to pay $450.00 per month for rent
which will be credited towards the purchase price of
$50,000.00 for the property located at 200 Perkinson
Street, Kittrell, NC.

11. Plaintiff Matthews sought to collect the back rent on
the Perkinson Street property and to sell such real
                                  MATTHEWS V. FIELDS

                                    2022-NCCOA-491

                                   Opinion of the Court



             property in order to satisfy the Medicaid lien against that
             property, and to distribute any excess funds to the heirs of
             the Estate of Anna Burwell Headley.

             12. Plaintiff Matthews informed Defendants Fields that
             they are “hold over tenants” and that they have been given
             the required notice that they have breached the terms of
             the Lease, and that they must vacate the 200 Perkinson
             Street property.

             13. Plaintiff Matthews made several demands upon
             Defendants Fields to vacate the property, and has advised
             them, through their attorney at the time, that they were in
             default of the terms of the Lease and would not benefit from
             the terms of the Lease.

¶9     Based on these findings, the trial court concluded in relevant part:

             4. Defendant Jones did not fulfill the statutory
             requirements pursuant to N.C.G.S. § 47G-2, et seq. in her
             attempt to execute an “Offer to Purchase” of the property
             located at 200 Perkinson Street, Kittrell, NC.

             5. Because the “Offer to Purchase” the 200 Perkinson
             Street property was not recorded with the Vance County
             Register of Deeds pursuant to N.C.G.S. § 47G-2(d), it is not
             an enforceable contract for purchase. Rather, it is only a
             rental agreement.

             6. Defendants Fields do not have an ownership interest in
             the 200 Perkinson Street, Kittrell, NC real property or the
             residence thereon.

             7. The Estate of decedent Anna Burwell Headley is the sole
             owner of the real property located at 200 Perkinson Street,
             Kittrell, NC.

¶ 10   The trial court ordered:

             1. The sole owner of the property located at 200 Perkinson
                                       MATTHEWS V. FIELDS

                                             2022-NCCOA-491

                                         Opinion of the Court



                    Street, Kittrell, NC is the Estate of Anna Burwell Headley.

                    2. Defendants Fields do not have an ownership interest in
                    the 200 Perkinson Street, Kittrell, NC property.

                    3. Defendants Fields are granted 30 days from the file-
                    stamped date of this ORDER to remove themselves and
                    their personal property from the 200 Perkinson Street,
                    Kittrell, NC property.

       The Fields timely appealed.

                                       II.     Discussion

¶ 11         The Fields argue that the trial court erred by concluding that the “Offer to

       Purchase” is not an enforceable contract for purchase and is only a rental agreement

       because it was not recorded; concluding that the Fields have no ownership interest in

       200 Perkinson Street; and ordering the Fields to vacate the property.

       A. Standard of Review

¶ 12         We review an order entered in a declaratory judgment action by a trial court

       sitting without a jury “to determine whether competent evidence supports the

       findings, whether the findings support the conclusions, and whether the conclusions

       support the judgment.” Carolina Mulching Co. LLC v. Raleigh-Wilmington Invs. II,

       LLC, 272 N.C. App. 240, 244, 846 S.E.2d 540, 544 (2020), aff’d, 378 N.C. 100,

       2021-NCSC-79 (citation omitted).        “Unchallenged findings of fact are presumed

       correct and are binding on appeal.” Id. (citation omitted) Conclusions of law are
                                       MATTHEWS V. FIELDS

                                          2022-NCCOA-491

                                         Opinion of the Court



       reviewed de novo. Id.

       B. Option Contract.

¶ 13         The Fields first argue that the Property Rental Agreement together with The

       Offer to Purchase and Contract (collectively, the “Writings”) constitute a valid option

       to purchase contract executed with a residential lease agreement, pursuant to N.C.

       Gen. Stat. § 47G. The Fields argue that because they retained an enforceable option

       to purchase, the trial court erred by concluding that they have no ownership interest

       in the property and ordering them to vacate the property.

¶ 14         Chapter 47G governs “Option to Purchase Contracts Executed with Lease

       Agreements.” “[A]n option contract is a contract by which the owner agrees to give

       another the exclusive right to buy property at a fixed price within a specified time.

       In effect, an owner of property agrees to hold his offer [to sell] open for a specified

       period of time.” Murray v. Deerfield Mobile Home Park, LLC, 277 N.C. App. 480,

       2021-NCCOA-213, ¶ 42 (citation omitted), disc. review dismissed, 378 N.C. 366, 860

       S.E.2d 921 (2021). An option contract must contain the information enumerated in

       N.C. Gen. Stat. § 47G-2(b), including “[t]he time period during which the purchaser

       must exercise the option.” N.C. Gen. Stat. § 47G-2(b)(7) (2014).

¶ 15         Here, the Writings fail to include a provision stating that Jones, on behalf of

       Ms. Headley, agreed to sell 200 Perkinson Street to the Fields at the Fields’ request

       within a specified period of time, as required by N.C. Gen. Stat. § 47G-2(b)(7). See
                                          MATTHEWS V. FIELDS

                                              2022-NCCOA-491

                                            Opinion of the Court



       Murray, 2021-NCCOA-213, ¶ 42 (“An option contract does not exist if ‘there is no

       language indicating that [the seller] in any way agreed to sell or convey [their] real

       property to [a prospective buyer] at their request within a specified period of time.’”)

       (citation omitted); Normile v. Miller, 313 N.C. 98, 106, 326 S.E.2d 11, 17 (1985)

       (explaining that a seller’s promise to hold an offer open for a specified period of time

       is a “necessary ingredient” to the creation of an option contract). Accordingly, the

       trial court did not err by concluding that the Fields “do not have an ownership interest

       in the 200 Perkinson Street” property because the Writings do not form an option

       contract.6

       C. Installment Land Contract

¶ 16          The Fields argue, in the alternative, that the Writings constitute an

       installment land contract governed by N.C. Gen. Stat. § 47H.7 The Fields argue that

       by paying rent in installments credited toward the purchase price, they obtained an

       ownership interest in 200 Perkinson Street, and the trial court erred by determining

       otherwise and ordering them to vacate the property.

¶ 17          Chapters 47G and 47H of our general statutes were enacted into law in 2010

       with the goal of protecting purchasers who enter into real estate purchase contracts



              6 In light of this conclusion, we do not address the Fields’ remaining arguments
       regarding option contracts.
              7 The Fields timely raise this argument in their principal brief, albeit fleetingly, and

       expound upon it in their reply brief.
                                MATTHEWS V. FIELDS

                                    2022-NCCOA-491

                                  Opinion of the Court



with financing arrangements that are alternative to traditional mortgage financing.

Chapter 47H governs Contracts for Deeds. A contract for deed is

             [a]n agreement whether denominated a “contract for deed,”
             “installment land contract,” “land contract,” “bond for
             title,” [“lease to buy,”] or any other title or description in
             which the seller agrees to sell an interest in property to the
             purchaser and the purchaser agrees to pay the purchase
             price in five or more payments exclusive of the down
             payment, if any, and the seller retains title to the property
             as security for the purchaser’s obligation under the
             agreement.

N.C. Gen. Stat. § 47H-1 (2014). An installment land contract

             is a financing device in addition to being a contract dealing
             with the necessary details of the sale and purchase . . . .
             [T]he vast majority of [installment land contracts] transfer
             possession to the vendee at the beginning of the payment
             period. Legal title remains in the vendor as security for
             payment of the purchase price.

Boyd v. Watts, 316 N.C. 622, 626-27, 342 S.E.2d 840, 842 (1986) (quoting J. Webster,

Real Estate Law in North Carolina § 138 (Hetrick Rev. 1981)). While the buyer is

making payments to the seller, the buyer is considered to have “equitable title” to the

property. In re Foreclosure of Deed of Tr. Given by Taylor, 60 N.C. App. 134, 139, 298

S.E.2d 163, 166 (1982) (holding that “the installment contract for sale of the security

property transferred equitable title therein to the purchaser and constituted a

‘conveyance’ within the meaning and intent of that term as used in petitioner’s due-

on-sale clause”); Barnes v. McCullers, 108 N.C. 46, 52, 12 S.E. 994, 996 (1891) (“The
                                        MATTHEWS V. FIELDS

                                           2022-NCCOA-491

                                          Opinion of the Court



       contract of sale of the land in question between the son of the feme plaintiff and the

       defendant, as embodied in the bond for title and the notes for the purchase-money,

       had the effect to put the equitable title to the land in the son.”). As an equitable title

       holder, the buyer has an interest in the property that is the subject of the land

       installment contract. See id.; see also Skinner v. Terry, 134 N.C. 305, 309, 46 S.E.

       517, 518 (1904) (“That the owner of the perfect equitable title may maintain ejectment

       or other possessory action under our system of procedure may be regarded as settled

       beyond controversy.” (citing Taylor v. Eatman, 92 N.C. 601; Condry v. Cheshire, 88

       N.C. 375)).

¶ 18         By contrast, a lease “is a contract, by which one agrees, for a valuable

       consideration, to let another have the occupation and profits of land for a definite

       time.” Carolina Helicopter Corp. v. Cutter Realty Co., 263 N.C. 139, 143, 139 S.E.2d

       362 (1964). Leases do not involve the sale of real property. See id.

¶ 19         “Whenever a court is called upon to interpret a contract[,] its primary purpose

       is to ascertain the intention of the parties at the moment of its execution.” Gilmore

       v. Garner, 157 N.C. App. 664, 666, 580 S.E.2d 15, 18 (2003) (quotation marks and

       citation omitted). “It must be presumed the parties intended what the language used

       clearly expresses, and the contract must be construed to mean what on its face it

       purports to mean.” Hartford Accident & Indem. Co. v. Hood, 226 N.C. 706, 710, 40

       S.E.2d 198, 201 (1946) (citations omitted). Under well-settled principles of legal
                                        MATTHEWS V. FIELDS

                                           2022-NCCOA-491

                                          Opinion of the Court



       construction, when “the language of a contract is clear and unambiguous,

       construction of the contract is a matter of law for the court.” Hagler v. Hagler, 319

       N.C. 287, 294, 354 S.E.2d 228, 234 (1987).

¶ 20         Here, the Writings unambiguously formed an installment land contract, not a

       lease. Although not expertly drafted, the Writings unequivocally memorialize the

       then-present intent of Ms. Headley, through Jones, and the Fields to enter into a

       contract for the sale of the property. Under the Property Rental Agreement, the

       Fields agreed to make monthly payments of $450 on or before the first day of the

       month and “[a]ll monthly rents shall be credited to the purchase price of $50,000 at

       the time of closing. This shall be reflected in the purchase agreement.” The Property

       Rental Agreement specifies that the Fields “shall lease the property with the right to

       purchase. See Offer to Purchase and Contract Agreement hereto attached.” The

       Fields are to “pay for all expenses incurred by means of electricity and sanitary fees,

       rubbish disposal and all charges arising out of any telephone or other service installed

       on the Premises” and must “promptly attend to any repair that may be necessary and

       in general attend to the upkeep and maintenance of the Premises, [or] alternatively

       to reimburse [Jones] for the cost of replacing or repairing any breakages or defects.”

¶ 21         In turn, the Offer to Purchase and Contract Agreement specifies a purchase

       price of $50,000 and indicates that per the “Residential Rental Agreement, all rents

       shall be credited toward the purchase price at the settlement date.” The Offer to
                                         MATTHEWS V. FIELDS

                                           2022-NCCOA-491

                                          Opinion of the Court



       Purchase and Contract Agreement further specifies that “[t]he deed is to be made to:

       Ernest E. Fields.” The Writings formed an installment land contract. See Boyd, 316

       N.C. at 627, 342 S.E.2d at 843.

¶ 22         While an installment land contract is a security device, it lacks many of the

       formalities and buyer protections included in mortgage laws. Like an option to

       purchase, an installment land contract must include certain information, where

       applicable,8 including certain legal disclosures, designed primarily to protect the

       buyer. See N.C. Gen. Stat. § 47H-2(b). Pursuant to section 47H-2(d), within five

       business days after a land installment contract has been signed and acknowledged

       by both the seller and the purchaser, “the seller shall cause a copy of the contract or

       a memorandum of the contract to be recorded in the office of the register of deeds in

       the county in which the property is located.” N.C. Gen. Stat. § 47H-2(d) (2014)

       (emphasis added). “A person, other than a seller and purchaser[,] may rely on the

       recorded materials in determining whether the requirements of this subsection have

       been met.” Id. (emphasis added). “A purchaser may bring an action for the recovery

       of damages, to rescind a transaction, as well as for declaratory or equitable relief, for

       a violation of this Chapter.” N.C. Gen. Stat. § 47H-8 (2014) (emphasis added).

¶ 23         Here, neither the Property Rental Agreement nor the Offer to Purchase and



             8 For instance, “[t]he amount of the purchaser’s down payment” N.C. Gen. Stat. § 47
       H-2(b)(6), would only be required if the purchaser made a down payment.
                                       MATTHEWS V. FIELDS

                                             2022-NCCOA-491

                                            Opinion of the Court



       Contract Agreement were recorded. However, it was Jones, on behalf of Ms. Headley

       as the seller, who was required to cause a copy of the Writings to be recorded. The

       purpose of recordation is to put the world on notice of the Fields’ interest in the

       property, preventing Jones, or Headley’s heirs, successors, or assigns, from conveying

       the property outright to another investor who could take the property without notice

       of the Fields’ rights, or from encumbering the Property with a mortgage that could

       deplete the value of the Property. Jones’ failure to record does not transform the

       purchase contract into a rental agreement, nor does it entitle Ms. Headley, her

       “respective heirs, successors, [or] assigns,” to rescind the contract.    See Scott v.

       Jordan, 235 N.C. 244, 248, 69 S.E.2d 557, 561 (1952) (“When an owner of land

       contracts to sell and convey it and dies intestate without doing so, his heirs take the

       property subject to (1) the equities of the purchaser under the contract, and (2) the

       rights of the administrator and the distributees of the owner under the doctrine of

       equitable conversion.”). Accordingly, to the extent the trial court concluded that

       because the Writings, or Offer to Purchase and Contract Agreement alone, were not

       recorded it was not an enforceable contract for purchase and was “only a rental

       agreement,” the trial court erred.

¶ 24         Moreover, because the Fields have equitable title in 200 Perkinson Street, the

       trial court erred by concluding that the “Fields do not have an ownership interest in

       the [property]” and that Ms. Headley’s estate “is the sole owner of the real property
                                       MATTHEWS V. FIELDS

                                             2022-NCCOA-491

                                         Opinion of the Court



       located at 200 Perkinson Street[.]” The trial court thus erred by ordering the Fields

       to vacate the Property.

                                      III.     Conclusion

¶ 25         The Writings formed a land installment contract, and the Fields have equitable

       title in 200 Perkinson Street; Jones’ failure to record the Writings does not convert

       the land installment contract into a lease. Because the Fields have an ownership

       interest in the property, the trial court erred by declaring the Estate the sole owner

       of the property and ordering the Fields to remove themselves and their personal

       property from 200 Perkinson Street. The trial court’s order is reversed.

             REVERSED.

             Judges ARROWOOD and JACKSON concur.